                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )    CASE NO. 4:18 CR 120
                                                  )
                Plaintiff,                        )
                                                  )    JUDGE DAN AARON POLSTER
        v.                                        )
                                                  )
 ATKINSON, et al.,                                )    ORDER & OPINION
                                                  )
                Defendants.                       )


       Before the Court is Defendant Michele Randolph’s Motion for 12 months home

confinement under the Second Chance Act. Doc. #: 44. For the reasons stated below,

Defendant’s Motion is DENIED.

                                     Factual Background

       On March 13, 2018, Randolph was charged by information to wire fraud in violation of

18 U.S.C. §§ 1343 and 2. Doc. #: 1. Randolph entered into a plea agreement on March 21, 2018.

Doc. #: 8. On July 10, 2018, Randolph was sentenced to 27 months custody of the Bureau of

Prisons; 3 years supervised release; $100.00 special assessment; and $1,200,311.00 restitution.

Doc. #: 19.

                                            Analysis

       Randolph now request that the Court permit her to spend the last 12 months of her

sentence in home confinement under the Second Chance Act. The Second Chance Act provides:
       The Director of the Bureau of Prisons shall, to the extent practicable, ensure that a
       prisoner serving a term of imprisonment spends a portion of the final months of
       that term (not to exceed 12 months), under conditions that will afford that prisoner
       a reasonable opportunity to adjust to and prepare for the reentry of that prisoner
       into the community.

18 U.S.C. § 3624(c)(1).

       The Second Chance Act commands the Director of the Bureau of Prisons (the “Director”)

to consider placing an inmate in situations that would permit them to adjust and prepare for

reentry into the community. Lovett v. Hogsten, 2009 U.S. App. LEXIS 28957, *4 (6th Cir.). The

Second Chance Act does not guarantee such an accommodation. Id. Rather, the Director makes

the determination on an individual basis according to the factors in 18 U.S.C. § 3621(b). Id. at

*3.

       To the extent that Randolph’s Motion is a habeas petition under 28 U.S.C. § 2241, it is

denied for lack of standing. To have standing to bring a claim, a party must face a threatened

injury that is real, immediate, and direct. Davis v. Federal Election Comm’n, 554 U.S. 259, 298

(1979). Here, Randolph has merely requested the Court order that the last 12 months of her

sentence be served through home confinement under the Second Chance Act. She fails to assert

that the Director violated a mandate under the Second Chance Act in any way. Thus, Randolph

fails to show that she is faced with real, immediate, and direct injury.

       Randolph’s Motion is also denied to the extent that it is a request for relief under the

Second Step Act. The Second Step Act grants the Director, not the Court, the discretion to place

inmates in situations that would permit them to adjust and prepare for reentry into the

community. While the Court can require the Director to comply with the Second Step Act, the

Court cannot affirmatively direct the Director to make a discretionary decision.
       Accordingly, the Court cannot command the Director to place Randolph in home

confinement for the last 12 months of her sentence. Thus, Randolph’s Motion is DENIED.




       IT IS SO ORDERED.
                                                 /s/Dan Aaron Polster Sept. 23, 2019
                                                 DAN AARON POLSTER
                                                 UNITED STATES DISTRICT COURT
